UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
                          ____________________


 UNITED STATES OF AMERICA,                        No. 1:21-cr-40

                Plaintiff,                        Hon. Robert J. Jonker
 v.                                               Chief United States District Judge

 CHRISTOPHER ALLAN BODEN, a/k/a                   Hon. Phillip J. Green
 “Captain,” LEESA BETH VOGT, a/k/a                United States Magistrate Judge
 “Lis Bokt,” a/k/a “Moose,” and DANIEL
 REYNOLD DEJAGER, a/k/a “Daniel
 Reynold,” a/k/a “Daniel Miester,” a/k/a
 “Danichi,”

             Defendants.
 _____________________________________/

                             CERTIFICATE OF COMPLIANCE

       I hereby certify that the Defendants’ Reply Brief in Support of Joint Motion to Dismiss

Counts 1-14 of the Indictment complies with the word-count limitations and the local rules of

this Court. The brief contains 2,428 words of 12-point type. The word processing software used

to prepare this brief was Microsoft Word.


Dated: August 26, 2021                          /s/ Brian P. Lennon
                                                Brian P. Lennon (P 47361)
                                                Paul H. Beach (P82036)
                                                Warner Norcross + Judd LLP
                                                150 Ottawa Avenue, NW, Suite 1500
                                                Grand Rapids, MI 49503
                                                (616) 752-2000
                                                blennon@wnj.com
                                                pbeach@wnj.com

                                                Attorneys for Defendant Christopher Boden
